SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2014 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Statement of a Reduction in Shareholding Interest São Paulo, October 15, 2014 – GOL Linhas Aéreas Inteligentes S.A. (“Company”) (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: B, Fitch: B-, Moody’s: B3), the largest low-cost and best-fare airline in Latin America , i n compliance with Article 12, paragraph 4, of CVM Rule 358 of January 3, 2002, as amended by CVM Rule 449 of March 16, 2007, hereby announces, to its shareholders and to the public, that it has received from Wellington Management Company, LLP ("Wellington Management") on October 14, 2014, the letter transcribed below, which informs the Company a reduction to its shareholding position: “Wellington Management Company, LLP ("Wellington Management"), a limited liability partnership validly existing under the laws of the Commonwealth of Massachusetts, USA, headquartered at 280 Congress Street, Boston, Massachusetts, 02210, USA, in its capacity as a discretionary investment manager, in compliance with Article 12 of the CVM Instruction No. 358, dated January 3, 2002, as amended (“CVM Instruction 358”), hereby informs that one or more of our discretionary client accounts (the “Accounts”) has disposed, through certain transactions on stock exchanges, directly or through American Depositary Receipts (“ADRs”), certain preferred shares issued by Gol Linhas Aéreas. (“Company”), thus holding, currently 6,931,047 ADRs. On a converted basis this is equal to 6,931,047 preferred shares, representing 4.98% of all preferred shares issued by the Company. The securities were acquired solely for investment purposes and not with intend to acquire control of the Company or change the management structure of the Company. Wellington Management currently does not intend to purchase any additional shares of the Company’s preferred stock for the Account(s) with the intent to acquire control of the Company or to change the management structure of the Company. There are no convertible debentures already held, directly or indirectly, by the Account(s), nor any agreement or contract regulating voting rights or the purchase and sale of securities issued by the Company, to which the Account are party.” ABOUT GOL LINHAS AÉREAS INTELIGENTES S.A. GOL Linhas Aéreas Inteligentes S.A. (BMF&BOVESPA: GOLL4 and NYSE: GOL), the largest low-cost and best-fare airline in Latin America, offers around 910 daily flights to 67 destinations, 15 international, in South America, the Caribbean and the United States under the GOL and VARIG brands, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. The SMILES loyalty program allows members to accumulate miles and redeem tickets to more than 560 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 3,500 cities in Brazil and six abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. 1 GOL Linhas Aéreas Inteligentes S.A Statement of a Reduction in Shareholding Interest 2 GOL Linhas Aéreas Inteligentes S.A SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 15 , 2014 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
